Picture 29 [c878-20131231ex108e37039g1.jpg]

Executive Incentive

Compensation Plan

December 20, 2013

 

 

 

Policy Information

 

Document Title:

Executive Incentive Compensation Plan

Content Owner:

Director of Human Resources

Certification of Compliance Contact:

N/A

Policy Category:

FHLBank Policy

FHLBank-Level Approver:

Policy Oversight Group

Board-Level Approver:

Full Board (Compensation)

Review Frequency:

Annually

Initial Effective Date:

1/1/2012

Last POG Approval Date:

12/13/2013

Next Review Date:

12/2014

 

--------------------------------------------------------------------------------

Table of Contents

1.0Plan Objectives2

2.0Definitions3

3.0Eligibility4

4.0Total Base Opportunity6

5.0Performance Measures6

6.0Award Determination7

7.0Distribution of Awards8

8.0Plan Communication8

9.0Administrative Control9

10.0Miscellaneous Conditions9

Appendices 15

 

 

1.0 Plan Objectives

1.1 The purpose of the Federal Home Loan Bank of Topeka Executive Incentive
Compensation Plan is to:

1.1.1 Promote consistently high value creation for FHLBank Topeka members
by promoting the long-term growth and profitability of FHLBank Topeka
in accordance with the achievement of its long-term strategic objectives
and mission;

1.1.2 Promote the mission and financial performance of FHLBank Topeka by
providing incentives to key employees for accomplishing annual goals that are
aligned with FHLBank Topeka’s mission and business objectives;

1.1.3 Promote key employee loyalty and dedication to FHLBank Topeka and
its strategic objectives by rewarding performance that facilitates the
growth and financial stability and success of FHLBank Topeka; and

1.1.4 Enhance FHLBank Topeka’s capacity to attract, retain, and motivate key
employees by offering competitive short-term and long-term total incentive
compensation opportunities, including those Deferred Incentive opportunities
provided in Plan Section 2.1.7,  to key employees who are also vital to FHLBank
Topeka’s future success.

1.2
Payments awarded under this Plan, when combined with base salary and other benefits, are designed to provide
competitive total compensation to key employees for achieving FHLBank
Topeka’s desired strategic objectives. 

1.3 The Plan is a cash-based annual incentive plan with a long-term deferral
component that establishes individual incentive compensation award
opportunities related to achievement of performance objectives
by FHLBank Topeka and by Participants during Base or Deferral Performance
Periods.

 



 

--------------------------------------------------------------------------------

 

■ EXECUTIVE INCENTIVE COMPENSATION PLAN | December 20, 2013

Page 3 of 26

 

Page 3 of 3

2.0 Definitions

2.1 When used in this Plan, the following words and phrases
shall have the following meaning:

2.1.1 Base Performance Period means the period over which FHLBank Topeka’s
performance is measured based on parameters set forth in the Target Document,
and over which a Cash Incentive can be earned and vested;

2.1.2 Board means FHLBank Topeka’s Board of Directors;

2.1.3 Cash Incentive means the portion of the Total Base Opportunity that is not
the Deferred Incentive, and becomes payable to the Participant (i) no later
than 2 ½  months following the later of the end of the Base Performance Period
upon achievement of the Performance Measures, or (ii) as soon as practicable
after a determination of the director of the FHFA that the director will not act
upon his authority to prohibit compensation that is not reasonable and
comparable to compensation paid to executives at other financial institutions.

2.1.4 Cause has the meaning given to it in Section 10.4c;

2.1.5 CEO means the Chief Executive Officer of FHLBank Topeka;

2.1.6 Compensation Committee means the Compensation Committee of the Board;

2.1.7 Deferred Incentive means 50% of the Total Base Opportunity, which shall be
deferred for the Deferral Performance Period and is subject to adjustment based
upon the extent of achievement of the Performance Measures during the Deferral
Performance Period as set forth in the Target Document for a Deferral
Performance Period;

2.1.8 Deferral Performance Period is the three-year period directly following
each Base Performance Period over which FHLBank Topeka’s performance is measured
based on parameters set forth in the Target Document and during which a Deferred
Incentive can be earned;

2.1.9 Disability has the meaning given to it in Section 10.4.a;

2.1.10 Extraordinary Occurrences means those events that, in the opinion and
discretion of the Compensation Committee, are outside the significant
influence of the Participant or FHLBank Topeka and are likely to have a
significant unanticipated effect, whether positive or negative, on
FHLBank Topeka’s operating and/or financial results;

2.1.11 FHFA means the Federal Housing Finance Agency or any successor;

2.1.12 FHLBank Topeka means the Federal Home Loan Bank of Topeka;

2.1.13 Final Deferred Incentive Award means the Deferred Incentive ultimately
paid to a Participant under the Plan for a Deferral Performance Period, as
otherwise applicable herein;

2.1.14
Participant means a person who is eligible to take part in the Plan for the
designated Base or Deferral Performance Period as determined by the Board;

2.1.15 Participation Agreement means the agreement between FHLBank Topeka and a
Participant, the terms of which govern  a Participant’s participation in this
Plan, an example of which is set forth in Appendix A;

2.1.16 Performance Measure means each performance factor that is taken into
consideration under the Plan in determining the value of a  Cash Incentive or
Final Deferred Incentive Award;

2.1.17
Plan means the Federal Home Loan Bank of Topeka Executive Incentive Compensation
Plan;

2.1.18 Retirement has the meaning given to it in Section 10.4b;

2.1.19 Target Document means the document in effect for a Base Performance
Period and Deferral Performance Period, as approved and adopted by the Board,
that sets forth the Total
Base Opportunity, Performance Measures, and other applicable terms and
conditions relevant to the operation of this Plan;

2.1.20 Termination of Service means the occurrence of any act or failure to act
that actually or effectively causes or results in a Participant ceasing, for
whatever reason, to be an employee of FHLBank Topeka;

2.1.21 Total Base Opportunity means the percentage of a Participant’s salary
that will be provisionally awarded to a Participant as incentive
compensation for achieving performance levels under each Performance Measure
during the Base Performance Period,  50% of which shall be the Cash Incentive,
and 50% of which shall be the Deferred Incentive which is subject to adjustment,
and both of which are subject to the other provisions of this Plan;

3.0 Eligibility

3.1 Individual employees eligible for participation in the Plan for each Base
Performance Period and corresponding Deferral Performance Period will be
recommended by the CEO to the Board for
approval. In the case of the CEO, the Board has
sole authority to approve the CEO’s eligibility during the applicable periods.

3.2 Eligibility shall be limited to a select group of key
management or other highly-compensated employees (i.e., key employees), but normally will be further
limited to the CEO and senior officers who are recommended as a
Participant by the CEO. Other key employees may be recommended by the CEO to
participate on a limited basis to address extraordinary
performance and/or other criteria and considerations as approved by the Board.

3.3 There will be three levels of participation by eligible employees based on
the eligible employee’s position and responsibility. The Board shall determine
each Participant’s level of participation.    

3.4 The list of Participants for each Base Performance Period and corresponding
Deferral Performance Period shall be established by the  Board.    

3.5 An eligible employee shall become a Participant in the Plan through the
signing of a Participation Agreement, and shall cease to be a Participant in the
Plan upon Termination of Service, or through a
violation of either of the following obligations:

a) Non-disclosure. During and as a result of the Participant’s employment with
FHLBank Topeka, Participant is or will be making use of, acquiring
knowledge of and/or adding to confidential or proprietary information
relating to FHLBank Topeka and its affiliates, including, without limitation,
FHLBank Topeka’s systems, procedures, policies, manuals, trade secrets,
business plans, financial data, strategies, methods of conducting business,
processes, procedures, standards, know-how, manuals, techniques,
technology, confidential reports and all other information, knowledge, or
data of any kind or nature relating to the products, services, or business of
FHLBank Topeka (collectively, “Confidential Information”). As a material inducement
to FHLBank Topeka to allow Participant to be eligible under the Plan,
Participant shall not, at any time during or following the term of his
employment with FHLBank Topeka, directly or indirectly, except in accordance
with FHLBank
Topeka policies, use, disseminate, divulge or disclose, for any purpose
whatsoever, any Confidential Information.

b) Non-solicitation. In acknowledgement and recognition of the highly
competitive and unique nature of FHLBank Topeka’s business, Participant
shall not, during his or her continued employment and for the one-year period
following Termination of Service, directly or indirectly, either by himself or
herself or through others, as an individual, partner, employee, agent,
officer, stockholder, or otherwise:

a.
Solicit, divert, take away, or attempt to take away the business of FHLBank Topeka’s present or past customers that otherwise exist at
the time of termination, or such customers of any affiliated or
related companies; and/or

b.
Solicit, hire, employ, or endeavor to employ any of FHLBank Topeka’s employees or independent contractors.

3.6
Remedies. By virtue of signing the Participation Agreement, Participant acknowledges
and agrees to the terms and conditions of that Participation Agreement and the
Plan and further acknowledges that FHLBank Topeka will suffer irreparable damage
and injury and will not have an adequate remedy at law in the event of any
actual, threatened, or attempted breach by the Participant of any provision
of the Plan or the specific provisions of Section 3.5 above.
Accordingly, in the event of a threatened, attempted or actual breach by
Participant of any provision of the Plan, including but not limited to Section
3.5, in addition
to all other remedies to which FHLBank Topeka is entitled at law, in equity
or otherwise, Participant shall forfeit any and all further and unpaid Cash
Incentive or Deferred Incentive that he or she would otherwise have been
entitled to under the Plan, and/or
FHLBank Topeka may be entitled to a temporary restraining
order and a permanent injunction or a decree of specific performance of
any provision of Plan Section 3.5. The foregoing remedies will not be
deemed to be the exclusive rights or remedies of FHLBank Topeka for any
breach of or noncompliance with the terms of this Plan, or the Participation
Agreement signed by the Participant, but will be in addition to all other
rights and remedies available to FHLBank Topeka at law, in equity, or otherwise.

4.0 Total Base Opportunity

4.1 For each Base Performance Period, the Board will present a Total Base
Opportunity to Participants. Certain key employees have a
greater and more direct impact than others on the success of FHLBank
Topeka; therefore, these differences are recognized by varying Total Base
Opportunities for each Participant by level of participation.

4.2 Awards are payable in accordance with Section 6.0.  The Deferred Incentive
amount may increase or decrease in accordance with the achievement of
Performance Measures as set forth in the Target Document in effect for the
Deferral Performance Period. 

5.0 Performance Measures

5.1 Three achievement levels will be defined for each Performance Measure:

Threshold The minimum achievement level acceptable for the Performance Measure.

Target The expected achievement level for the Performance Measure.

Optimum The achievement level for the Performance Measure that
substantially exceeds the Target level of achievement.

5.2 Performance between Threshold - Target, and Target - Optimum shall be
calculated by linear interpolation of the achievement point in the applicable
performance range, as determined by the Compensation Committee.

5.3 Performance Measures will be established by the Board.

5.4 Performance Measures for the Deferred Incentive and for the Cash Incentive
shall be set forth in the Target Document then in effect.

6.0 Award Determination

6.1 Awards of both the Cash Incentive and the Deferred
Incentive are based on the achievement of performance goals as set forth in the
Target Document and achievement of satisfactory levels of
individual performance; provided, however, if FHLBank Topeka fails to achieve
performance at or above threshold Performance Measures, the Compensation
Committee has discretion to reduce or eliminate an award for the Base
Performance Period and for any Deferral Performance Period, if otherwise
applicable under the circumstances.

6.2 Awards for a Base Performance Period or Deferral Performance Period
are determined by the Compensation Committee promptly after the Base Performance
Period or Deferral Performance Period based upon the
 Compensation Committee’s analysis of all applicable standards set forth herein
and consideration of performance that is not captured in the Performance
Measures. The Compensation Committee may also consider Extraordinary
Occurrences when assessing performance results and determining Cash Incentive or
Final Deferred Incentive Award and may adjust the Performance Measures and/or
amounts to ensure that the purpose of the Plan is served.

6.3 The above notwithstanding, the Compensation Committee may, in its
discretion, reduce or eliminate an award for any Base Performance Period or
Deferral Performance Period under any of the following circumstances:

a) FHLBank Topeka receives a composite “4” or “5” rating in its FHFA examination
in any single year in  any single Base Performance Period or Deferral
Performance Period.

b) The Board finds a serious, material safety or soundness problem, or a
serious, material risk-management deficiency exists at FHLBank Topeka, or if:
(i) operational errors or omissions result in material revisions to the
financial results, information submitted to the FHFA, or to data used to
determine incentive payouts; (ii) submission of material information to the SEC,
Office of Finance, and/or FHFA is significantly past due, or (iii) FHLBank
Topeka fails to make sufficient progress, as determined by the Board, in the
timely remediation of significant examination, monitoring or other supervisory
findings.

c) During the most recent examination of FHLBank Topeka by the FHFA, the FHFA
identified an unsafe or unsound practice or condition that is material to the
financial operation of FHLBank Topeka within the Participant’s area(s) of
responsibility and such unsafe or unsound practice or condition is not
subsequently resolved in favor of FHLBank Topeka by the last day of the Base
Performance Period or Deferral Performance Period, then all of a Participant’s
vested and unvested Cash Incentive or Deferred Incentive may be forfeited.  

d) Specific to each Participant only, such Participant does not achieve
satisfactory individual achievement levels during the Deferral Performance
Period. For purposes of the Plan, the determination of
whether performance is deemed “satisfactory” is in the sole discretion of
the Compensation Committee.

6.4 The Deferred
Incentive shall be reduced by one-third for each year during the Deferral
Performance
Period in which FHLBank Topeka has negative net income, as defined and in
accordance with Generally Accepted Accounting Principles.

 

 

7.0 Distribution of Cash Incentives or Final Deferred Incentive Award

7.1 All awards will be paid out in cash and will be subject to appropriate
payroll tax withholdings.

7.2 No Final Deferred
Incentive Award received by a Participant shall be considered as compensation
for purposes of determining benefits under any employee benefit plan of
FHLBank Topeka, except as otherwise determined by FHLBank Topeka. Cash
Incentive awards shall be considered as compensation for purposes of determining
benefits under the employee benefit plans of FHLBank Topeka if the plan so
provides.

7.3 Awards will be made as soon as practical following the end of the Base
Performance Period or Deferral Performance Period, but no later than (i) 2 ½
 months following the later of the end of the applicable Base Performance Period
or Deferral Performance Period, as applicable; or (ii) as soon as practicable
after a determination of the director of the FHFA that the director will not act
upon his authority to prohibit compensation that is not reasonable and
comparable to compensation paid to executives at other financial institutions.

8.0 Plan Communication

8.1
The Compensation Committee, or its designee(s), shall communicate with Participant(s) regarding the Plan in accordance with the following schedule:

First quarter of the Base Performance
Period Communicate Performance Measures and
identify Plan Participants for the Base and Deferral Performance Periods.

First quarter of the Base Performance
Period Communicate Performance Measures and specific hurdles for the Base and
Deferral Performance Periods.

Annually Interim assessments of progress towards achieving Performance Measures
as set forth in the Target Document.

End of Base and Deferral Performance
Periods Final assessment of FHLBank Topeka and individual performance during
Base and Deferral Performance Periods.

 

 

9.0 Administrative Control

9.1 Oversight of the Plan’s operation will be provided by the Compensation
Committee. Administration of the Plan shall be provided by the Compensation
Committee, with delegated authority to FHLBank Topeka’s CEO,
Human Resources Department, or other employees as applicable.

9.2 The Compensation Committee, in consultation with the CEO, has full
discretion and authority and is otherwise responsible for interpreting and
applying the terms of the Plan. These interpretations and applications shall be
final and binding.

10.0 Miscellaneous Conditions

10.1
Except as provided in Section 10.3, Participants must be employed by FHLBank
Topeka on the final day of the Base Performance Period and/or the Deferral
Performance Period, and otherwise not
in violation of Section 3.5, to receive an award, as applicable.

10.2 Employees of FHLBank Topeka who are hired, transferred, or promoted during
the first six months of the Base Performance Period may be recommended for: (i)
participation in the Plan or (ii) participation in the Plan at a level other than the
one originally designated, in accordance with the Target Document then in
effect, and receive a prorated Total Base Opportunity
calculated as a percentage of the employee’s new base salary  and/or level of
participation at the time of the promotion.

10.3 Notwithstanding the provisions of Section 10.1, the following vesting
provisions shall apply if a Participant incurs a Termination of Service (i) due
to death, (ii) due to Disability, (iii) due to Retirement, or (iv) due to
Termination of Service by FHLBank Topeka without Cause, as defined in Plan
Section 10.4 below, during the Base Performance Period  or Deferral Performance
Period:

a) Pro-Rata Vesting of Total Base Opportunity during Base Performance Period

If a Participant terminates due to death, Disability, Retirement, or termination
without Cause, and the Participant is employed for at least six months of the
Base Performance Period, any portion of his or her Total Base Opportunity
eligible to become earned in the Base or Deferral Performance
Periods in which the termination
occurs, will, to the extent the Performance Measures for such Base or Deferral
Performance
Periods are satisfied, be treated as earned and payable to the Participant or his
or her beneficiary (as designated under a completed beneficiary designation, a
sample of which is attached in Appendix B) in
a pro rata manner equivalent to the period of time during the Base or Deferral
Performance Periods  that the Participant participated in the Plan.

b) Vesting of Deferred Incentive during Deferral Performance Period

i) Death or Disability.  Notwithstanding and/or in addition to Plan Section
10.3.a above, if a Participant terminates employment before the end of the
Deferral Performance Period on account of death or Disability as defined in Plan
Section 10.4.a, after completing six months of the initial Base Performance
Period, the Participant’s Deferred Incentive shall be immediately 100% vested at
the Target Performance Measure and payment of the Deferred Incentive shall be
accelerated and will occur on or before March 15 of the year following
the year in which death or Disability occurred.

ii) Retirement or Termination without Cause.  If a Participant terminates
employment due to Retirement or Termination of Employment by FHLBank Topeka
without Cause, as defined in Plan Section 10.4.c below, the Participant’s
Deferred Incentive shall be treated as vested to the Participant or his
or her beneficiary (as designated under a completed Beneficiary Designation) in
a pro rata manner equivalent to the period of time during the Deferral
Performance Period that the Participant participated in the Plan based on the
Performance Measure achieved at the end of the Deferral Performance Period. Such
Deferred Incentive shall be paid no later than (i) 2 ½ months following the end
of the Deferral Performance Period, or (ii) as soon as practicable after a
determination by the director of the FHFA that the director will not act upon
his authority to prohibit compensation that is not reasonable and comparable to
compensation paid to executives at other financial institutions.

Example 1:

Participant becomes Disabled on September 30 and (a) Participant’s Total Base
Opportunity for the Base Performance Period would have been 50% of Participant’s
base salary, and (b) Participant has $50,000 in Deferred Incentive opportunities
from prior year(s).  

(a) The Total Base Opportunity of 50% of Participant’s base salary is reduced
pro rata, to account for nine months of the Base Performance Period:  100% × 75%
= 75% of Participant’s base salary paid to Participant on or before March 15
following the Base Performance Period (to include 37.5% of Participant’s base
salary in Cash Incentive and 37.5% of Participant’s base salary from accelerated
Deferred Incentive). 

(b) The $50,000 Deferred Incentive from the previous Deferral Performance Period
is paid to the Participant (reflecting an assumed achievement of the Target
Performance Measure), with the payment of the Final Deferred Incentive Award
amount being paid no later than (i) 2 ½ months following the end of the Deferral
Performance Period, or (ii) as soon as practicable after a determination by the
director of the FHFA that the director will not act upon his authority to
prohibit compensation that is not reasonable and comparable to compensation paid
to executives at other financial institutions.

Example 2:

Participant retires on September 30 and (a) the Participant’s Total Base
Opportunity for the full year would have been 100% of Participant’s base
salary, and (b) Participant has $100,000 in Deferred Incentive opportunities
from prior year(s).

(a) The Participant’s Total Base Opportunity of 100% of Participant’s base
salary during the Base Performance Period is reduced pro rata: 100% × 75% = 75%,
with 37.5% of Participant’s base salary in Cash Incentive being paid to the
Participant on or before March 15 following the Base Performance Period, unless
otherwise determined as of a later date by the FHFA director.  The remaining
37.5% of Participant’s base salary from the Base Performance Period represents
the Deferred Incentive that is otherwise earned during the Deferral Performance
Period, and is paid on or before the March 15 following the end of the Deferral
Performance Period unless otherwise determined as of a later date by the FHFA
director, based on the Performance Measures achieved during the Deferral
Performance Period as applicable.  

(b)  The $100,000 Deferred Incentive from the previous Deferral Performance
Period is determined based on the Participant’s months of participation in the
Plan during the Deferral Performance Period in comparison to the total Deferral
Performance Period in total, and based on the actual Performance Measure
achieved for the Deferral Performance Period, with the payment of the Final
Deferred Incentive Award amount being paid on or before March 15 of the
following year after the end of the Deferral Performance Period, or as otherwise
determined by the FHFA Director.

c) Forfeiture upon voluntary termination or termination for Cause

In the case of the Participant’s voluntary termination or involuntary
termination for Cause prior to the end of the Base Performance Period, 100% of
the Total Base Opportunity shall be forfeited.  In the case of the Participant’s
involuntary termination for cause prior to the end of the Deferral Performance
Period, 100% of the Deferred Incentive shall be forfeited.

10.4 For purposes of the Plan and this section the following definitions shall
apply:

a) Disability means, as a result of the Participant’s incapacity due to physical
or mental illness, the Participant has been absent from his or her duties with
FHLBank Topeka for an aggregate of twelve out of fifteen consecutive months and,
within thirty calendar days after a written notice of termination is thereafter
given by FHLBank Topeka to the Participant, the
Participant does not return to the full-time performance of the Participant’s
duties.

b) Retirement means the planned and voluntary termination of the
Participant’s employment, that being the date on which an employee is eligible
for normal retirement under the terms of the Pentegra Defined Benefit Plan for
Financial Institutions, as adopted by FHLBank Topeka.

c) Cause means (1) continued failure of the Participant to perform his or her
duties with FHLBank Topeka (other than any such failure resulting from
Disability), after a written demand for performance is delivered to the
Participant; (2) personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, or willful violation of any law, rule or regulation (other than
routine traffic violations or similar offenses); (3) willful engagement in any
misconduct in the performance of his duty that materially injures FHLBank
Topeka; or (4) removal of the Participant for cause by the FHFA pursuant to 12
U.S.C. 4636a, or by any successor agency to the FHFA pursuant to a similar
statute.

10.5
The designation of an employee as a Participant in the Plan does not guarantee
employment. Nothing in this Plan will confer on any employee the right to be
retained in the service of FHLBank Topeka nor limit the right of FHLBank Topeka
to terminate or otherwise deal with any employee.

10.6
The Board has the right to revise, modify, or terminate the Plan in whole or in
part at any time or for any reason without the consent of any Participant.

10.7
No benefit or interest available under the Plan will be subject in any manner to
anticipation or alienation and no Participant has any direct or indirect right to
sell, transfer, assign, pledge, attach, garnish or otherwise encumber any
anticipated Cash Incentive or Final Deferred Incentive
Award and any effort(s) to do so shall be void and
unenforceable, and FHLBank Topeka shall not be liable in any manner for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who might anticipate a Cash Incentive or Final Deferred Incentive
Award under the Plan.

10.8
The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of FHLBank Topeka for
payment of any Cash Incentive or Final Deferred Incentive
Award under this program.

10.9
Except to the extent superseded by laws of the United States, the laws of the
State of Kansas will be controlling in all matters relating to the Plan without
regard to the choice of law principles therein. The Plan and all Participant Agreements are intended to comply, and will be construed by FHLBank Topeka
in a manner which they are exempt from or comply with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended. To the extent there is any conflict between a provision of the Plan
and a provision of Code Section 409A, the applicable provision of Code Section 409A will control.
The Plan and all Participation
Agreements are intended to comply, and will be construed by FHLBank Topeka
in a manner such that they comply with applicable provisions of Section 956 the
Dodd-Frank Act, including the proposed rules at 12 CFR §1232, or any successor
rules or applicable guidance issued by the FHFA.

10.10
The headings and subheadings in the Plan have been inserted for convenience
of reference only and will not affect the construction of the Plan provisions. In
any necessary construction, the masculine will include the feminine and the
singular the plural, and vice versa.

10.11
This Plan may be executed in any number of counterparts, each one constituting
but one and the same instrument, and may be sufficiently evidenced by any one
counterpart.

10.12 The individual members of the Board and Compensation Committee will, in
accordance with FHLBank Topeka’s Bylaws and other Board governance, be
indemnified and held harmless by FHLBank Topeka with respect to any alleged
breach of responsibilities performed or to be performed hereunder. In addition,
notwithstanding any other provision of the Plan, neither FHLBank Topeka nor any individual acting as an employee or agent of FHLBank Topeka will be liable to a Participant for any claim, loss, liability or expense incurred in connection with the Plan, except when the same has been affirmatively determined by a
court order or by the affirmative and binding determination of an arbitrator, to
be due to the gross negligence or willful misconduct of that person.

10.13
If any person entitled to receive a distribution under the Plan is physically or
mentally incapable of personally receiving and giving a valid receipt for any
payment due (unless a prior claim for the distribution has been made by a duly
qualified guardian or other legal representative), then, unless and until a claim
for the distribution has been made by a duly appointed guardian or other legal
representative of the person, the Compensation Committee may provide for the
distribution to be made to any other individual or institution then contributing
toward or providing for the care and maintenance of the person. Any payment
made for the benefit of the person under this section will be a payment for the
account of such person and a complete discharge of any liability of FHLBank
Topeka and the Plan.

10.14
Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person relying on the evidence
considers pertinent and reliable, and which is
signed, made, or presented by the proper party or parties.

10.15
Any action required of or permitted by FHLBank Topeka under the Plan will be
made by the Compensation Committee through delegated authority of the
Board, or its designated authorities or individual designee(s), as authorized
pursuant to this Plan.

10.16
In the event any provisions of the Plan are held to be illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the Plan,
and the Plan will be construed and endorsed as if the illegal or invalid provisions
had never been contained in the Plan.

10.17
A Participant, or any other person entitled to benefits under the Plan, must
furnish the Compensation Committee with any and all documents, evidence,
data, or other information the Compensation
Committee considers necessary or desirable for
the purpose of administering the Plan. Benefit payments under the Plan are
conditioned on a Participant (or other person who is entitled to benefits)
furnishing full, true, and complete data, evidence or other information to the
Compensation Committee, and on the prompt execution of any document
reasonably related to the administration of the Plan requested by the
Compensation Committee.

10.18
The Plan will be binding upon and inure to the benefit of FHLBank Topeka and its successors and assigns, and the successors, assigns, designees, and estates of
a Participant. The Plan will also be binding upon and inure to the benefit of any
successor organization succeeding to substantially all of the assets and business
of FHLBank Topeka, but nothing in the Plan will preclude FHLBank Topeka from
merging or consolidating into or with
or transferring all or substantially all of its
assets to, another organization which assumes the Plan and all obligations of
FHLBank Topeka hereunder. FHLBank Topeka agrees that it will make
appropriate provision for the preservation of a Participant’s rights under the
Plan in any agreement or plan which it may enter into to effect any merger,
consolidation, reorganization or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of Plan
obligations of FHLBank Topeka, the term “FHLBank Topeka” will refer to such
other organization and the Plan will continue in full force and effect.





 

--------------------------------------------------------------------------------

 

■ EXECUTIVE INCENTIVE COMPENSATION PLAN | December 20, 2013

Page 4 of 26

 

Page 4 of 4

 Appendix A

 

 

Participation Agreement

Participant:

Address:





Social Security No.:

Date of Birth:

 

 

1.Agreement to Participate. The Participant (identified above and sometimes hereinafter
referred to as “I”) hereby agrees to become a Participant in the Federal Home Loan Bank of
Topeka Executive Incentive Compensation Plan (the “Plan”).

2.Acknowledgements: I hereby acknowledge the following: (1) I have received and
reviewed a copy of the Plan; (2) all benefits under the Plan remain subject to the claims of the
general creditors of Federal Home Loan Bank of Topeka (“FHLBank Topeka”), and in the event of
the bankruptcy, insolvency, or any similar situation involving FHLBank Topeka, I acknowledge
that I would have the rights of a general unsecured creditor with respect to the benefits under
the Plan; (3) that any right to benefits hereunder are subject to the specific terms and conditions of the Plan, including any specific Performance Measures set forth therein
or in the Target Document; (4) no
benefits will be paid under the Plan if I am terminated for “Cause” as set forth in the Plan
Section 10.4.c; (5) no
benefits will be paid under the Plan or other remedies may be available to FHLBank Topeka if I
violate or fail to fulfill the non-disclosure or non-solicitation provisions set forth under Section 3.5 in the Plan, if applicable; (6) the benefits of the Plan may be subject to FICA taxes
before such amounts are actually paid to me; and (7) all amounts received under the Plan shall
be taxable to me as ordinary income.

IN WITNESS WHEREOF, I have executed this Participation Agreement as of the date set
forth below.

Date:_____________ , 20______

Signature of Participant

 

Received and acknowledged this  day of  __________________, 20 .

FEDERAL HOME LOAN BANK OF TOPEKA

 

 

By:

Print Name:

 Print Title:

 

“FHLBank Topeka”





 

--------------------------------------------------------------------------------

 

■ EXECUTIVE INCENTIVE COMPENSATION PLAN | December 14, 2012

January 2012

Page 4 of 26

 

Page 4 of 4

Appendix B

BENEFICIARY DESIGNATION

CAREFULLY READ THE INSTRUCTIONS FOUND AT THE END
OF THIS FORM BEFORE PROCEEDING.

 

Participant:

Address:



Social Security No.:

Date of Birth:

 

The Participant hereby designates the following individual(s) or entity(ies) as his or her
beneficiary(ies) pursuant to the terms of the Executive Incentive Compensation
Plan of Federal Home Loan
Bank of Topeka (“FHLBank Topeka”) [Insert Name, Social Security Number, Relationship, Date of
Birth and Address of Individuals and/or fully identify any trust beneficiary by the Name of the
Trust, Date of Execution of the Trust, the Trustee’s Name, the address of the trust, and the
employer identification number of the trust]:

Primary Beneficiary(ies)SSN/Tax I.D.





 

Contingent Beneficiary(ies)





 

The Participant hereby reserves the right to change this Beneficiary
Designation, and any such
change shall be effective when the Participant has executed a new or amended Beneficiary
Designation form, and the receipt of such form has been acknowledged by FHLBank Topeka, all
in such manner as specified by FHLBank Topeka from time to time, or on a future date specified
by any such new or amended Beneficiary Designation form.





 

--------------------------------------------------------------------------------

 

■ EXECUTIVE INCENTIVE COMPENSATION PLAN | December 14, 2012

January 2012

Page 4 of 26

 

Page 4 of 4

IN WITNESS WHEREAS, the Participant has executed this Beneficiary Designation on the date
designated below.

Date:_____________ , ______

Signature of Participant

 

 

Received

FEDERAL HOME LOAN BANK OF TOPEKA

 

 

Date:_____________ , ______By:

Print Name:

 Print Title: 

 





 

--------------------------------------------------------------------------------

 

■ EXECUTIVE INCENTIVE COMPENSATION PLAN | December 14, 2012

January 2012

Page 4 of 26

 

Page 4 of 4

INSTRUCTIONS FOR COMPLETION 
OF BENEFICIARY DESIGNATION FORM

As a participant in the Federal Home Loan Bank of Topeka Executive Incentive
Compensation Plan (the
“Plan”), you may be entitled to have certain benefits paid to a designated beneficiary under the
Plan in the event of your death. We recommend that you consult your attorney concerning the
completion of this form to assure that the desired federal tax consequences are achieved.

The originally-signed copy of this form must be mailed or delivered to FHLBank Topeka
at the following address: Federal Home Loan Bank of Topeka, One Security Benefit Pl., Suite 100, P.O. Box 176, Topeka KS 66601-0176, and to the attention of Human
Resource Director. You should
also make and keep one copy of the form, and it should be kept with your other important
documents.

If no Primary Beneficiary is alive when the payment becomes due, the benefits will be
paid in equal shares to those of the Contingent Beneficiaries who are alive when the payment
becomes due.

If you fail to designate a beneficiary, or if no designated beneficiaries are
alive when the payment becomes due, or if insufficient information is available
to reasonably determine your intent, the death benefits under the Plan will be
paid to your estate.

THIS BENEFICIARY DESIGNATION DOES NOT ALTER OR MODIFY THE PROVISIONS OF THE
PLAN. IN THE EVENT THAT THIS BENEFICIARY DESIGNATION FORM INADVERTENTLY
CONFLICTS WITH THE PROVISIONS OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL
CONTROL.

 



 

--------------------------------------------------------------------------------